In this case the Court, ex mero motu, ordered a reargument under Rule 38. Counsel were justified in thinking that an additional argument was desired, and not merely a repetition of the one already had. What was true of the oral argument applied equally to the printed argument, or brief. Had the same brief, or, in substance, a reprint of the former brief, been filed, the costs thereof ought not to be taxed. But in response to the order of the Court, parties have been at the expense of printing, and have filed new briefs containing additional argument and authorities. We think that the successful party should be allowed the costs thereof, not exceeding ten pages, at the rate of sixty cents per page, as authorized by Rule 37. On a rehearing, costs for the brief are allowed, of course. The same rule applies to a reargument, whether the reargument is ordered as to a rehearing, or in any other instance.
A printed brief is always desirable, and is intended to assist  (45) the Court. So true is this that in many States the rules require a printed brief to be filed in every case. In no case is a printed brief more necessary than in one which is so important, or so complicated, as to require an order for reargument.
Motion allowed.
Cited: S. c., 109 N.C. 589. *Page 64